                                           Case 3:20-cv-08139-SI Document 42 Filed 03/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     T-MOBILE WEST LLC,                             Case No. 20-cv-08139-SI
                                   8                   Plaintiff,
                                                                                        ORDER REQUIRING PARTIES TO
                                   9             v.                                     READ AND CONSIDER FCC ORDER
                                  10     THE CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This case involves Section 6409(a) of the Spectrum Act. A hearing on plaintiff’s motions

                                  14   for summary judgment and preliminary injunction is scheduled for March 12, 2021.

                                  15          On October 17, 2014, the Federal Communications Commission (“FCC”) issued an order

                                  16   implementing Section 6409(a) of the Spectrum Act (“FCC Order”).          In re Acceleration of

                                  17   Broadband Deployment by Improving Wireless Facilities Siting Policies, 29 FCC Rcd. 12865 (Oct.

                                  18   17, 2014), amended by 30 FCC Rcd. 31 (Jan. 5, 2015). The parties are hereby ORDERED to read

                                  19   and consider the FCC Order in preparation for the March 12, 2021 hearing. The parties should be

                                  20   prepared to present arguments regarding the FCC Order.

                                  21

                                  22          IT IS SO ORDERED.

                                  23   Dated: March 10, 2021

                                  24                                                ______________________________________
                                                                                    SUSAN ILLSTON
                                  25                                                United States District Judge
                                  26
                                  27

                                  28
